        Case: 3:20-cv-00993-jdp Document #: 12 Filed: 01/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JOSHUA LEE WARD, JR.,

        Plaintiff,
                                                      Case No. 20-cv-993
   v.

DAN DIACKER,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             1/6/2021
        Peter Oppeneer, Clerk of Court                        Date
